Citation Nr: 0908873	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  95-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES
 
1.  What initial evaluation is warranted for an esophageal 
disorder (stricture)?
 
2.  What effective date is appropriate for termination of a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disability?
 
3.  Is there continued eligibility to a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability and to dependents education 
assistance under 38 U.S.C.A. Title 35?
 
4.  Did the Veteran make a timely request for a 
predetermination hearing prior to the proposed termination of 
his total disability evaluation on the basis of individual 
unemployability due to service-connected disability?
 
5.  Entitlement to service connection for an inguinal hernia 
as secondary to a duodenal ulcer and an esophageal stricture,
 
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
William T. Snyder
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1984 to March 
1984 and from May 1987 to May 1993.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Offices (RO) of the 
Department of Veterans Affairs (VA) in Washington , DC , and 
Baltimore , Maryland .  Pursuant to the Board's 1997 remand, 
a June 1998 rating action by the Washington, DC , RO assigned 
an initial 30 percent rating for an esophageal stricture 
disorder, effective from May 20, 1993.  
 
A July 2003 rating decision of the Baltimore, Maryland.  
terminated the Veteran's entitlement to a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability and his dependents' eligibility 
for Chapter 35 benefits, effective January 1999.
 
An August 2003 RO administrative decision determined the 
Veteran's request for a predetermination hearing was 
untimely.  He submitted a timely appeal of that 
determination.
 
Following the rescheduling of two earlier scheduled hearings, 
in an undated letter received by the Board in January 2009, 
the Veteran withdrew his request for a Board hearing at the 
Board's Central offices in Washington , DC .  See 38 C.F.R. 
§ 20.702 (2008).
 
The Veteran has raised the issue of whether an asserted 
indebtedness to VA was properly created and whether his 
request for a waiver of an indebtedness was considered.  
These issues have not been considered by the RO, much less 
denied and timely appealed to the Board.  So, they are 
referred to the RO for appropriate action, as the Board does 
not currently have jurisdiction to consider them.  See 38 
C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).
 
In July 2000, the Board remanded the case to the RO, via the 
AMC for additional development.  The AMC/RO completed the 
additional development to the extent reasonably possible, 
continued to deny the claim for a higher initial evaluation, 
and returned the case to the Board for further appellate 
review.
 
In light of the Board's finding the Veteran's hearing request 
was timely, the Board remands all issues connected with the 
termination of the total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability. The issue of entitlement to service connection 
for an inguinal hernia secondary to a duodenal ulcer and 
esophageal stricture is also addressed in the REMAND portion 
of the document below.  
  
 
FINDINGS OF FACT
 
1.  The Veteran's request for a predetermination hearing was 
received by VA in a timely manner.
 
2.  The Veteran's esophageal stricture has not been 
manifested to a severe degree where only liquids are 
permitted passage at any time during the appeal period.
 
 


CONCLUSIONS OF LAW
 
1.  The requirements are met for predetermination hearing as 
to whether a total disability evaluation on the basis of 
individual unemployability should be terminated.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.105(i)(1), 3.159 (2008).
 
2.  The requirements are not met for an evaluation higher 
than 30 percent for esophageal stricture disorder.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7203 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board notes the Veteran's assertions that records have 
been lost, or even "given away" by VA, but finds no 
objective evidence to support this assertion.  He asserts his 
service treatment records are not associated with the claims 
file but they are.  Further, the Board notes that the history 
of this appeal from the initial claim shows that there have 
been duplicate submissions of private records.  Further, the 
RO's numerous efforts to obtain records from the care 
providers identified by the Veteran either were fruitless or 
resulted in securing duplicate records already associate with 
the claims file.   The Board also notes the claim was 
readjudicated on a de novo basis, as noted in the March 2006 
supplemental statement of the case.  The Veteran was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, as he was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the Veteran has actual notice of the rating criteria, and 
because the claim has been readjudicated since notice was 
provided no prejudice exists.  Thus, the Board may address 
the merits of the appeal.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by him or obtained 
on his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).
 
Predetermination Hearing
 
Applicable Law and Regulation
 
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  The RO must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e).  Further, the notice must also 
inform the Veteran that he will have the opportunity for a 
predetermination hearing, provided the request for a hearing 
is received by VA within 30 days from the date of the 
notice.  38 C.F.R. § 3.105(i)(1).
 

Analysis
 
An August 2003 RO letter informed the Veteran his request for 
a predetermination hearing was untimely, in as much as the 
period to request a hearing expired on April 14, 2003, and 
his request for a hearing was not received until June 10, 
2003.  The documents of record in the claims file, however, 
show this determination to have been erroneous.
 
A rating decision dated April 1, 2003, proposed to terminate 
the Veteran's entitlement to a total disability evaluation on 
the basis of individual unemployability due to service-
connected disability.  The RO letter that transmitted the 
rating decision to the Veteran is not currently of record in 
the claims file, and the Board will not infer it was mailed 
the date of the rating decision.  The Veteran's Notice of 
Disagreement asserts the cover letter was dated April 14, 
2003, and that is the date his 30-day period began to run.  
The Board finds the Veteran's assertion appears corroborated.
 
In this regard, on the April 2003 rating decision, initials 
handwritten next to the block that names the Veteran's 
representative, and beneath the initials a handwritten date 
of April 10, 2003, is entered.  Thus, it appears the 
Veteran's representative may have been made aware of the 
proposed termination prior to the RO mailing it to the 
Veteran.  In any event, in light of the fact the rating 
decision that proposed to terminate a total disability rating 
based on individual unemployability is dated April 1, 2003, 
the RO's statement in the August 2003 letter that the period 
to request a hearing expired on April 14, 2003, is patently 
erroneous.
 
The Veteran's request for a predetermination hearing is dated 
May 9, 2003, but it was not received by VA until June 10, 
2003.  Given the absence of a file copy of the cover letter 
for the April 1, 2003, rating decision, there is no 
evidentiary basis for a presumed mailing date of the letter 
of notification of the April 2003 rating decision, see 
38 C.F.R. § 20.302(a).  Thus, June 10, 2003, was within 30 
days of the date of the notification of the proposal.  
Therefore, the Veteran's hearing request was in fact timely.  
The relief sought on appeal is granted.  38 C.F.R. 
§ 3.105(i).
 

Increased rating
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where an appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's esophageal stricter disorder.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.
 



Analysis
 
Historically, a June 1997 Board decision determined the 
Veteran's esophageal stricture was a separate disorder for 
which a separate rating was allowable. The Board remanded to 
the RO for an initial evaluation.  A June 1998 rating 
decision granted an initial evaluation of 30 percent, 
effective May 1993, and that evaluation is still in effect.  
The Veteran asserts his disorder is more severe in nature 
than rated.
 
As noted, the Veteran's rating period apparently begins in 
May 1993.  The rating criteria governing gastrointestinal 
disabilities were revised effective July 2, 2001. See 66 Fed. 
Reg. 29,486-489 (May 31, 2001).  The criteria set forth in 
versions of Diagnostic Code 7203 in effect at the time of the 
initial evaluation, however, are the same as those currently 
in effect.  Hence, the Board will only refer to the current 
criteria.
 
Diagnostic Code 7203 provides that a moderate stricture 
warrants an evaluation of 30 percent.  38 C.F.R. § 4.114.  A 
severe stricture of the esophagus, which permits liquids 
only, warrants a 50 percent rating.  Id.   A stricture which 
permits passage of liquids only, with marked impairment of 
general health, warrants the maximum evaluation of 80 
percent.  Id.
 
The salient question is whether the Veteran's esophageal 
stricture is such as to only permit passage of liquids.  It 
was-in part, on this question that this issue was remanded 
in 2000.  The September 2000 examination report, however, 
notes that the examiner observed that, without medical notes 
and reports made at the time of the Veteran's past complaints 
and dilations, he could not determine if the Veteran's 
stricture only permitted passage of liquids.  He also noted 
that, contrary to the Veteran's assertions in his written 
assertions, he in fact reviewed the claims file, and the 
medical records in the claims file did not provide the 
information he desired.  The examiner also noted the 
Veteran's service treatment records from 1988 to the early 
1990s were not in the claims file.  The Board, however, notes 
that they are in fact in the claims file.
 
The examiner's observations at the 2000 examination 
notwithstanding, the Board finds the medical reports of 
record are in fact sufficient to allow an informed review of 
the Veteran's appeal.  The Board's review reveals a failure 
over time in past reviews to distinguish between the 
inability for solid foods to pass and an inability of the 
Veteran to digest them.  (Emphasis added)  The Board finds 
the preponderance of the probative evidence shows the 
Veteran's chronic symptom is the latter, which is captured in 
the 30 percent rating.
 
Initially, while service treatment records provide an in-
service history of a disorder, once service connection 
attaches, it is the post-service severity of a disorder to 
which VA rating criteria are applied.  Service treatment 
records note the Veteran underwent an esophagogastro-
duodenoscopy in June 1993, between his initial separation 
from active service in 1993 and his final one in March 1994.  
His military physician focused primarily on the Veteran's 
gastroesophageal reflux disease but also noted the Veteran's 
duodenal stricture might do better and require less dilation 
on a Prilosec treatment regimen.  This June 1993 report makes 
no mention of the Veteran's stricture permitting only passage 
of liquids.  The June 1993 report of the procedure notes a 
treatment plan of Gastrin, Prilosec 20 mg four times a day, 
and follow-up in eight weeks.  There is no finding that the 
veteran was totally restricted to a liquid diet.
 
VA records note the Veteran discontinued Prilosec after his 
separation from active service due to the cost and, instead, 
self-medicated with Zantec.  He did not have the follow-up 
examination following the June 1993 procedure for the same 
reason.  The same VA examiner authored several examination 
reports in October 1993.  The October 1993 alimentary 
examination report notes the Veteran was unable to eat 
anything but ensure and milkshakes and, following the 
dilation in June 1993, his inability to keep down solid foods 
had worsened.  The examiner also noted that the Veteran had 
recent solid food intolerance with hourly nausea, and he 
vomited after every meal.  The examiner noted the Veteran's 
disorder was severe, and would worsen if he did not seek 
medical attention.
 
The October 1993 general examination report notes the 
Veteran's then present complaints as constant abdominal pain, 
vomiting after every meal, and a 15-pound weight loss.  The 
Veteran also gave a past history of anemia.  Also noted was 
difficulty eating solid foods to the point that he was 
limited to drinking milkshakes and Ensure, and eating ice 
cream.  In a separate intestine examination report, the 
examiner noted there was no obvious evidence of 
malnutrition.  In the October 1993 stomach examination 
report, the examiner noted the only thing the Veteran could 
keep down was milkshakes and Ensure, and that he had 
experienced hematemesis in the past.
 
A March 1994 VA intake entry notes the Veteran's presentation 
with complaints of a one week history of epigastric pain with 
nausea, vomiting, and melena three days earlier.  The 
examiner noted the Veteran was having a flare, but he felt 
better after using Zantac.  Abdominal examination revealed a 
soft abdomen with minimal epigastric tenderness.  He was 
dilated at a VA facility in December 1995, with notation of 
an inability to ingest solid foods.
 
Private records of Dr. Fedotin note that the Veteran 
underwent dilations in 1996 and 1998.  November 1996 records 
note the Veteran's report of difficulty swallowing, but no 
recent nausea or vomiting.  The Veteran was easily dilated, 
and he made no notation that the stricter only permitted the 
passage of liquids.  This also  is indicated by the Veteran's 
report of difficulty swallowing, rather than only being able 
to ingest liquids.  Further, the November 1996 Dismissal 
Instructions note the Veteran was to resume his normal diet.
 
Dr. Fedotin repeated the procedure in December 1996 to 
determine the November 1996 treatment for H. pylori was 
effective.  Dilation was effected and again the Veteran's 
post-procedure instructions noted he could resume his normal 
diet.
 
At a February 1998 VA examination the Veteran told the 
examiner he could feel acid in his mouth, and sometimes it 
was associated with nausea, though he had not had any 
vomiting in the then recent past.  He also reported 
occasional undigested food coming back into his mouth, as 
well as retrosternal tightness after swallowing solid foods.  
As a result, he had to wash down solids with liquids.  He 
reported his appetite was fair, his weight more or less 
stable, and his bowel movements were regular.  Physical 
examination revealed the abdomen as scaphpoid, soft, and non-
tender, with no masses palpable.  Bowel sounds were normal, 
and no anemia was noted.

The above findings notwithstanding, a March 1998 outpatient 
entry by another VA physician noted the Veteran's claim that 
he could only ingest liquids.  The examiner noted the Veteran 
to have solid food and pill dysphagia, and the recurrent 
dysphagia would necessitate future dilations.  "Dysphagia," 
means difficulty in swallowing.  Steadman's Medical 
Dictionary, p. 534, 27th Edition (2000).  (Emphasis added).
 
As the Board noted earlier, the documents of record 
demonstrate repeated instances of confusing "an inability to 
swallow solid foods" with "an inability to digest or retain 
them in the stomach."  As is demonstrated by the medical 
evidence set forth above, three years into the Veteran's 
appeal period, the probative evidence shows that, while the 
Veteran had chronic episodes of inability to digest solid 
foods, which necessitated recurrent dilations, there simply 
is no evidence he could not swallow solid foods at all, which 
is what the 50 percent and higher criteria require.  See 
Diagnostic Code 7203.
 
The Veteran sought treatment at a private facility a few days 
after the March 1998 VA entry, and the notes document the 
Veteran's report of recurrent dysphagia to solids.  Also 
noted was that his symptoms improved after dilation but 
eventually returned and he complained of abdominal pain.  
Physical examination revealed a thin male in no apparent 
distress, and abdominal examination was unremarkable.  He was 
scheduled for possible dilation.
 
The September 2000 VA examination report notes that the 
examination was pursuant to a Board remand and that the 
claims file was reviewed.  The examiner noted the Veteran's 
last upper gastrointestinal esophagogastro-duodenoscopy was 
in June 1998.  It showed healed ulcers and noted additional 
dilation was anticipated before the end of 2000.  The 
examiner noted that the Veteran was eating an unrestricted 
diet without problem, and that his medications included 
Prevacid and Vancensase, both four times a day.  The Veteran 
reported he was able to eat solid foods, except for the times 
preceding dilation procedures.  He did not specify the 
frequency or length of that restriction.  He denied pyrosis, 
hematemesis, reflux, or regurgitation.  Nausea and vomiting 
were controlled by diet.  If he ate processed foods or beef, 
he vomited on average three or four times a month.  The 
Veteran noted the Prevacid was effective in relieving his 
gastrointestinal distress.
 
Abdominal x-rays showed a normal intestinal gas pattern, as 
well as a significant amount of fecal material in the large 
bowel.  Blood studies were normal.  The examiner noted that, 
based on the interview and examination of the Veteran, a 
current disorder could not be substantiated.  The examiner 
opined that it was more likely than not that the Veteran had 
non-debilitating episodic gastritis.  The examiner noted that 
he could not determine from the state of the file before him, 
and the Veteran's reported history, whether the Veteran could 
only ingest liquids at the times of his past dilations.
 
Private records note that a dilation was conducted by Dr. 
Fedotin in March 2000 due to dysphagia.  A hiatal hernia was 
also noted at the gastroesophageal junction.  The Veteran was 
instructed to continue proton pump inhibitor therapy.
 
A December 2005 VA examination report notes the Veteran told 
the examiner that his last dilation was in November 2005, and 
before each dilation he was restricted to a liquid diet, 
which varied from four to six months.  He also reported some 
residual dysphagia but also noted his swallowing was much 
improved.  Physical examination revealed a slender male in no 
distress.  The examiner diagnosed recurring esophageal 
dilations for esophageal strictures.
 
After a review of the evidence of record the Board rejects 
the Veteran's assertion that he was restricted to a liquid 
diet for four to six months prior to a dilation as contrary 
to the evidence of record.  While the Veteran may well have 
been restricted to a liquid diet immediately prior to his 
dilation procedures, the medical evidence of record notes his 
dismissal instructions noted he was to resume his normal 
diet.  The Board further notes that the rating criteria 
requirement is that a stricture be of such chronic severity 
that only liquids can pass, not that pre-dilation procedure 
preparation may dictate a liquid diet for a short term.  The 
evidence of record shows no more than the latter as concerns 
the Veteran's esophageal stricture.  
 
The foregoing finding is consistent with service treatment 
records note restriction to a liquid diet during inpatient 
treatment but infrequent instances of post-dilation 
restriction to a liquid diet.  In addition to finding the 
Veteran's esophageal stricture has not chronically been of 
such severity as to only permit the passage of liquids, the 
Board also finds the probative evidence shows the Veteran's 
general health has not been markedly impaired.
 
The Board finds it questionable whether he has had a weight 
loss productive of a definite impairment of health in the 
early years of the rating period.  He previously on several 
occasions reported a weight loss of 10 to 15 pounds.  A 
review of the medical records, however, indicates that in 
March 1985, before any diagnosis of ulcer disease, he weighed 
147 pounds.  In 1992, he was reported on a service 
examination to weigh 143 pounds.  In 1993, he weighed 141 
pounds, for an overall weight loss of 6 pounds over the 
course of his illness.  The March 1994 outpatient examination 
did not record the Veteran's weight.  While one of the 1993 
examinations described the Veteran as "cachectic," another 
found "no obvious evidence of malnutrition."  The Board 
finds that the documented weight loss of 6 pounds from 1985 
to 1993 does not constitute a weight loss productive of 
definite impairment of health.
 
Relative to other symptoms, it is acknowledged that the 
Veteran had episodes of anemia in 1989 and 1991, but 
objective tests since do not reveal anemia. Similarly, there 
is no objective competent medical evidence of current 
hematemesis or melena since separation from active duty.
 
In light of the above findings, the Board finds the 
preponderance of the evidence shows the Veteran's esophageal 
stricture to have more nearly approximated a 30 percent 
rating throughout the entire appeal period.  38 C.F.R. § 4.7.  
A 30 percent rating reasonably compensates him for his 
chronic symptomatology and recurrent need for esophageal 
dilation.  Thus, the benefit sought on appeal is denied.  
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7203.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).
 
 
ORDER
 
The Veteran's request for a predetermination hearing was 
timely and that request is approved.  

Entitlement to an initial evaluation higher than 30 percent 
for esophageal stricture is denied.
 
 
REMAND
 
In light of the timeliness of the Veteran's request for a 
predetermination hearing, a hearing must be scheduled and 
held-unless the Veteran waives it.  The RO requested a nexus 
opinion on whether the Veteran's post-operative inguinal 
hernia is causally related to his service-connected 
gastrointestinal disabilities.  The examiner at the 2005 
examination noted only that the etiology of the inguinal 
hernia was speculative.  The Board finds that report 
unresponsive, and notes the Veteran's asserted basis for 
secondary service connection is that his chronic recurrent 
vomiting secondary to his ulcer and stricture disorders is in 
fact the etiology for the inguinal hernia.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO shall arrange a 
predetermination hearing on the issue of 
the propriety of a proposed termination 
of a total disability evaluation on the 
basis of individual unemployability due 
to service-connected disabilities, 
including the effective date of 
termination if the benefit is in fact 
terminated.
 
2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for post-
operative residuals of an inguinal hernia 
since 2002.  After securing the necessary 
release, the RO should obtain these 
records, including any ongoing VA 
treatment records not already in the 
claims file.  The AMC/RO shall document 
all efforts to obtain records identified 
by the Veteran, to include negative 
replies provided by the medical providers 
or other entities contacted.
 
3.  The RO shall return the claims file 
to the examiner who conducted the 
December 2005 examination and request 
clarification on the opinion then 
provided.  The examiner is to render an 
opinion addressing whether it is at least 
as likely as not, i.e., is there a 50/50 
chance that the Veteran's inguinal hernia 
is causally related to his service-
connected ulcer or esophageal stricture 
symptomatology, to include secondary to 
associated recurrent vomiting induced by 
those disabilities.  If not, is it at 
least as likely as not that the inguinal 
hernia is aggravated by those disorders.  
Any opinion must be fully explained and 
the rationale provided.
 
The examiner is advised that the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.
 
If the examiner who conduced the 2005 
examination is no longer available, refer 
the claims file to an equally qualified 
examiner.  Should that examiner determine 
an examination is necessary to render the 
requested opinions, AMC/RO shall arrange 
it and provide the claims file to the 
examiner as part of the examination.  
 
4.   The RO is to advise the veteran 
that it is his responsibility to report 
for any ordered VA examination, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for VA examinations 
without good cause may include denial 
of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
veteran does not report for any ordered 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, AMC/RO must 
implement corrective procedures at once.
 
6.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence obtained.  If any claim is not 
granted to his satisfaction, issue a 
supplemental statement of the case and 
give the parties an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.
 
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The Veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


